DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendments filed on 09/02/2022 and 09/09/2022 regarding claims 1-15 is fully considered. Of the above claims, claims 1, 4, 8 and 14 have been amended.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-13 is the inclusion of the limitations of a glass plate that include a plurality of separation lines being formed in the glass plate and on the first main surface by irradiating the glass plate with laser light, the separation lines being configured of at least one product line and at least one release line; the at least one product line corresponding to an outline of a glass article to be separated and extracted from the glass plate; and the at least one release line being a part of the separation lines other than the at least one product line, the at least one product line including a first in-plane void array configured of a plurality of in-plane voids arranged on the first main surface; the at least one product line further including a plurality of internal void arrays for product line, each having an in-plane void of the first in-plane void array, and extending from the first main surface toward the second main surface; and each of the plurality of the internal void arrays for product line being configured of a plurality of internal voids for product line, the at least one release line including an internal void array for release line arranged along each of a plurality of lines connecting the first main surface and the second main surface; and the internal void array for release line being configured of a plurality of internal voids for release line, and (i) a length of each of the plurality of the internal void arrays for product line having a maximum length among the internal void arrays for product line L1max is equal to a length of the internal void arrays for release line having a maximum length among internal void arrays for release line L2max; and a length of each of the plurality of the internal void arrays for product line having a minimum length among the internal void arrays for product line L1min is greater than a length of the internal void array for release line having a minimum length among internal void arrays for release line L2min, or (ii) the length L1max is greater than the length L2max.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 14-15 is the inclusion of method steps of a manufacturing method of a glass plate that include irradiating the glass material with laser light to form separation lines, the separation lines being configured of at least one product line and at least one release line; the at least one product line corresponding to an outline of a glass article to be separated and extracted from the glass material, and the at least one release line being a part of the separation lines other than the at least one product line, the at least one product line including a first in-plane void array configured of a plurality of in-plane voids arranged on the first main surface; the at least one product line further including a plurality of internal void arrays for product line, each having an in-plane void of the first in-plane void array, and extending from the first main surface toward the second main surface; and each of the plurality of the internal void arrays for product line being configured of a plurality of internal voids for product line, the at least one release line including an internal void array for release line arranged along each of a plurality of lines connecting the first main surface and the second rain surface, and the internal void array for release line being configured of a plurality of internal voids for release line, and (i) a length of each of the plurality of the internal void arrays for product line having a maximum length among the internal void arrays for product line L1max is equal to a length of the internal void array for release line having a maximum length among internal void arrays for release line L2max; and a length of each of the plurality of the internal void arrays for product line having a minimum length among the internal void arrays for product line L1min is greater than a length of the internal void array for release line having a minimum length among the internal void arrays for release line L2min, or (ii) the length L1max is greater than the length L2max. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9 September 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853